DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 8, 2021.
Currently, claims 1-4, 6, and 8-14 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments filed on November 8, 2021 have been considered but are moot because the arguments do not pertain to the new rejections necessitated by claim amendments set forth hereinbelow.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites one or more defibrotide administration begins on or after 30 days after HSCT. 
It is unclear whether the timeline of “on or after 30 days” post-HSCT is the first, “initiation” dose of defibrotide post-HSCT, or whether the timeline pertains to an additional defibrotide dose within “one or more administration of the defibrotide”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Haematologica, 2017, 102(s2):299-230, Abstract No. P740) in view of Richardson et al. (British Journal of Haematology, 2017, 178:112-118, of record).
Richardson’s abstract teaches a method of treating a pediatric patient aged 16 years and younger “with late-onset VOD/SOS, with or without MOD” post-HSCT, wherein the patient is treated with defibrotide at a dose of “25mg/kg/d (6.25mg/kg q6h) for a recommended ≥21days”, wherein late-onset is “defined as diagnosis >21 days post-HSCT”. See the entire abstract. 
Richardson’s abstract does not expressly disclose the specific age and the administration route. 
Richardson teaches “recommended treatment with defibrotide at a dose of 25 mg/kg/day in 2-h intravenous infusions every 6 h for at least 21 days.” See page 114. 
Richardson reports that pediatric patients having VOD/SOS post-HSCT include those “younger than 1 year”, “aged 2-11 years”, and “12-16 years.” See page 114. 
Richardson teaches that some patients “received defibrotide on the day of diagnosis”, and that post-HSCT VOD/SOS treatment initiation occurred “days 0, 1, 2, 3, 4, 5, 6, 7 and 14 following VOD/SOS or VOD/SOS with MOD diagnosis”. See pages 114-115. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to readily envision that the defibrotide treatment method for treating a pediatric patient with late-onset VOD/SOS post-HSCT, wherein defibrotide is administered at a dose of “25mg/kg/d (6.25mg/kg q6h) for a recommended ≥21days” as disclosed in Richardson’s abstract reads on late-onset VOD/SOS diagnosis on or after 22 days post-HSCT as day 22 and thereafter post-HSCT is within the definition of late-onset VOD/SOS diagnosis, which is “defined as diagnosis >21 days post-HSCT”. Hence, one of ordinary skill in the relevant art would have reasonably deemed that administration of defibrotide at 25 mg/kg/day (6.25 mg doses four times a day) to a 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide “defibrotide at a dose of 25 mg/kg/day in 2-h intravenous infusions every 6 h for at least 21 days” to a pediatric patient “with late-onset VOD/SOS, with or without MOD” post-HSCT who is “younger than 1 year”, “aged 2-11 years”, and “12-16 years”, wherein the late-onset VOD/SOS is diagnosed at 22 days post-HSCT and the first dose of defibrotide is provided on one of “days 0, 1, 2, 3, 4, 5, 6, 7 and 14 following VOD/SOS or VOD/SOS with MOD diagnosis” post-HSCT, because late-onset VOD/SOS diagnosis is “defined as diagnosis >21 days post-HSCT”, thereby reading on 22 days or longer, and because defibrotide initiation on day 0 and day 14 following VOD/SOS diagnosis were art-recognized initiation treatment time points as disclosed by Richardson, wherein day 0 following late-onset VOD/SOS diagnosis made on 22 days post-HSCT reads on defibrotide initiation treatment on day 22 post-HSCT (thus reading on “22 days”), and day 14 following late-onset VOD/SOS diagnosis made on 22 days post-HSCT reads on defibrotide initiation treatment on day 36 post-HSCT (thus reading on “after 22 days” and “after 30 days”). 
In view of the foregoing, claims 1-4, 6, and 8-14 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,980,862 B2 in view of Corbacioglu et al. (Lancet, 2012, 379:1301-1309, of record), Richardson et al. (Haematologica, 2017, British Journal of Haematology, 2017, 178:112-118, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘862 patent claims, which are drawn to a method of treating GVHD following HSCT comprising intravenously administering four doses of defibrotide at 25 mg/kg/day. It was art-recognized knowledge that patients diagnosed with sinusoidal obstruction syndrome (SOS) after HSCT are likely to develop graft-versus-host disease, which is reduced by defibrotide administration as taught by Corbacioglu. See page 1304. As such, the treatment method of the ‘862 patent reads on the instantly claimed treatment method of sinusoidal obstruction syndrome after HSCT. In addition, the GVHD patient with SOS post-HSCT claimed in the ‘862 patent claims does encompass a pediatric patient having late-onset SOS post-HSCT, wherein late-onset SOS diagnosis is made after 21 days post-HSCT thus initiation of defibrotide on or after 22 days post-HSCT would have been prima facie obvious in view of the teachings of Richardson’s abstract and Richardson. 

Claims 1-4, 6, and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,539,277 B2 in view of Corbacioglu et al. (Lancet, 2012, 379:1301-1309, of record), Richardson et al. (Haematologica, 2017, 102(s2):299-230, Abstract No. P740), and Richardson et al. (British Journal of Haematology, 2017, 178:112-118, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are an embodiment/obvious variation of the ‘277 patent claims, which are drawn to a method of alleviating GVHD following HSCT comprising intravenously administering four doses of defibrotide at 25 mg/kg/day. It was art-recognized knowledge that patients diagnosed with sinusoidal obstruction syndrome after HSCT are likely to prima facie obvious in view of the teachings of Richardson’s abstract and Richardson. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635